Title: Report on Breach of Secrecy in re Foreign Affairs, [12 December] 1782
From: Madison, James
To: 


[12 December 1782]
The Committee further report that the clause in the said publication which manifestly refers to the late advances made by the Court of Sweeden towards a Treaty with the U.S. affords a strong presumption that the obligation of secrecy on that subject has been violated by some member of Congress or by some person belonging to one of the offices to which the letter from the Minister Plenipo: at the Ct. of Versailles was entrusted that as soon as the author of the said letter shall have been investigated it will be proper for Congress to resume the consideration of this part of the subject; but that Congress can not take notice of it on the present occasion without authentically disclosing a fact which they wish to conceal
